Title: To Benjamin Franklin from Parish & Thomson, 24 August 1781
From: Parish & Thomson
To: Franklin, Benjamin


Sir!
Hamburg 24th. August 1781.
It is with some degree of concern that we are now obliged to trouble you in relating a circumstance, which, if not put to rights, may tend, not only to hurt the Cr.[Credit] of our very worthy friend Mr. Ross of Philadelphia, but also that of the united States.
Knowing the friendly part you took in his concerns while in France, we hope our now addressing you will not be construed to our prejudice.
Mr. Ross, to whom Congress have made a partial payment out of a considerable Debt which they owe him, he has remitted us The Treasurer of the Loans dfts at 6 Months Sight. Bco. [Banco] f. 40958—on the Honl. Henry Laurens Esqr. at Amsterdam.
D 25782— at 6 months Sight on the Minister Plenipotentiary at the Court of Madrid.
Our friends in Amsterdam presented the Bills drawn on that place to the Honl. John Adams Esqr. representative at present from the united States—but he refused acceptance, promising to write you on the Subject.
Those on Madrid we have forwarded to our friends for acceptance—and as it is of the utmost Consequence for the Cr. of the States that this paper prove Effective, we have thought proper to give you this information, in case you may have it in your power to urge the payment of those on Holland.
There is a considerable property now in france, which was to have been shipt off on the strength of these remittances, but being thus circumstanced, we must wait your reply to this before we give our Orders for the shipment—and as they consist of Articles which are highly wanted by the publick, it will be a disappointment if they are kept back.
We have hitherto done every thing that lay within the narrow Scale of our abilities, to favour the Interest of our common Cause, and we flatter ourselves they have not been unacceptable on some Occasions—possessed of every inclination still to do our part as far as alloted to us, we shall on this matter’s being properly cleared up by you chearfully go on in forwarding the Interest of our constituents.
We request the favour of your reply and are with the most profound respect Sir! Your most devoted humble Servts.
Parish & Thomson

Inclosed we send you a packet which came to our hands by the arrival at Marstrand from Philadelphia—
His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary from the united States of North America to the Court of Versailles.

 
Notation: Thomson 24 Augt. 1781.
